Vaenee, C. J.
This is an application for the re-hearing of a cause heard and décided by this Court at the last December term, 1866, upon the alleged ground that the bill of exceptions then before the Court, did not contain all the facts material to a clear understanding of the case; and that this Court mistook the application of the facts which it did contain, to the law of the case.
If the bill of exceptions did not contain all the facts, the party had his remedy, if any, when the case was before the Court at the former term. It is too late to complain now.
*258When a cause has been heard before this Court and decided by it, (the Court having jurisdiction of the parties and the subject matter as provided by law,) its judgment is final and conclusive, as to the rights of the parties in that case; and a re-hearing thereof upon the alleged ground that the Court mistook the application of the facts to the law of the case, will not be allowed.
Let the application for re-hearing be dismissed.